Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Allowable Subject Matter


1.	Claims 1-10 are allowed.


 Regarding claim 1:

The closest art of record singly or in combination fails to teach or suggest the limitations “a common voltage (Vcom) being applied to the counter electrode (21, Fig. 2) [0087], and a second alignment film (22) provided between the counter electrode and the liquid crystal layer (30), each of the plurality of pixels has a plurality of liquid crystal domains having different reference alignment directions defined by the first and second alignment films, the pixel electrode has a plurality of slits (11a), the control circuit is configured to generate, as the display signal voltage, a voltage obtained by adding a predetermined offset voltage to an original voltage corresponding to a gray level, offset voltages for two or more gray levels lower than a predetermined intermediate gray level are different from each other, and the offset voltages are substantially the same for gray levels higher than or equal to the predetermined intermediate gray level” with all other limitations as recited in claim 1, (see applicant’s disclosure, table, 1-3, [0080-0087,[0090] [0108]], Fig. 6)” .

Regarding claim 4:
The closest art of record singly or in combination fails to teach or suggest the limitations “ a common voltage being applied to the counter electrode, and a second alignment film provided between the counter electrode and the liquid crystal layer; each of the plurality of pixels has a plurality of liquid crystal domains having different reference alignment directions defined by the first and second alignment films, the pixel electrode has a plurality of slits; the control circuit is configured to generate, as the display signal voltage, a voltage obtained by adding a predetermined offset voltage to an original voltage corresponding to a gray level; the offset voltages are substantially the same for all gray levels; and the offset voltages are not zero for all gray levels “ with all other limitations as recited in claim 4, see Applicant’s disclosure ([0080-0087,[0090] [0108], [0120-0121]], Fig. 6  .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiry

2.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 

 

/SHAHEDA A ABDIN/Primary Examiner, Art Unit 2692